Order denying defendant’s motion for an order designating a neurologist to make an examination of the infant plaintiff, and for the designation of an eye doctor to make an examination of her as to interference in vision, reversed on the law and the facts, without costs, and motion granted, on authority of Cronin v. Anderson (226 App. Div. 691). The matter is remitted to Special Term to designate such physicians and make directions in respect to such examinations as provided in section 306 of the Civil Practice Act. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.